DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Amendment to the Specification is acceptable and will be entered.  The Specification Objection is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed June 28, 2021, with respect to Claims 3 and 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 3 and 14 has been withdrawn. 
Applicant’s arguments, see page 10, filed June 28, 2021, with respect to Claims 1, 10, 11, 12, 19, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1, 10, 11, 12, 19, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-12, and 14-21 allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a system for moving a bridge crane for moving oilfield tubulars into a inter alia:
first and second drives coupled to a support structure of the bridge crane;
first and second sheaves coupled to the support structure,
a plurality of third sheaves coupled to the bridge crane beam, and 
a first line and a second line for moving both the bridge crane and the gripping assembly,
wherein:
the first line is coupled to the first drive, the first sheave, the second sheave, and one or more of the third sheaves, wherein the first line is coupled to a gripping assembly by being connected on one end to a first side of the gripping assembly, and on an opposite end to a second side of the gripping assembly, the first side being opposite to the second side; 
the second line is coupled to the second drive, the first sheave, the second sheave, and one or more of the third sheaves, wherein the second line is coupled to the gripping assembly, and 
by rotating the first and second drives in various configurations, the beam and the gripping assembly are caused to move in the first axis, the gripping assembly is caused to move in the second axis along the beam, or both the beam is caused to move in the first axis while the gripping assembly simultaneously moves in the second direction.  More specifically:
when both the first and second drives are rotated in the same rotational direction (see Fig. 5), the gripping assembly/trolley move in either opposite direction along the second (Y) axis;
when both the first and second drives are rotated in opposite directions (see Fig. 6), the beam moves in either opposite direction along the first (X) axis, with the gripping assembly/trolley moving with the beam without any movement of their own; and 
when one of the first or second drives is not rotated while the other drive is rotated (see Fig. 7), the beam moves along the first (X) axis while the gripping assembly/trolley simultaneously moves along the second (Y) axis (i.e., simultaneous movement along both axes.) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652